Appellate Case: 20-2158      Document: 010110657146      Date Filed: 03/15/2022 Page: 1
                                                                             FILED
                                                              United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                      March 15, 2022
                             FOR THE TENTH CIRCUIT
                           _______________________________________ Christopher M. Wolpert
                                                                       Clerk of Court
     UNITED STATES OF AMERICA,

              Plaintiff - Appellee.

     v.                                                     No. 20-2158
                                                  (D.C. No. 2:12-CR-03183-RB-3)
     CLIFFORD RAYMOND SALAS,                                 (D.N.M.)

              Defendant - Appellant.

                          _________________________________________

                              ORDER AND JUDGMENT 
                         __________________________________________

 Before BACHARACH, EBEL, and CARSON, Circuit Judges.
               ___________________________________________

          This appeal addresses the sentencing of Mr. Clifford Raymond Salas,

 who threw two homemade firebombs through the window of a tattoo shop

 in a strip mall. Mr. Salas argues that the district court erroneously

                 assumed that people were in the strip mall when he threw the
                  firebombs and

                 exceeded the statutory maximum on one count.

 Under plain-error review, we reject the first challenge, concluding that the

 district court’s explanation doesn’t reflect an obvious factual mistake. But


 
       This order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 20-2158   Document: 010110657146   Date Filed: 03/15/2022   Page: 2



 the court did commit plain error by exceeding the statutory maximum for

 unlawful possession of an explosive device.

 1.    Mr. Salas appeals the upward variance and 180-month sentence
       for unlawful possession of an explosive device.

       Mr. Salas was convicted of arson, conspiracy to commit arson, and

 possession of an explosive device after a felony conviction. At sentencing, 1

 the district court found a guideline range of

             110–137 months for arson and conspiracy and

             110–120 months for possessing an explosive device after a
              felony conviction.

 The prosecutor sought an upward variance to make the total prison time

 180 months. The district court granted the upward variance and imposed

 concurrent sentences of 180 months on each count.

       Mr. Salas appeals, arguing that the district court erred by

             mistakenly finding that people were working in the mall when
              it was firebombed and

             exceeding the 120–month statutory maximum for possessing an
              explosive device after a felony conviction.

 2.    For these unpreserved arguments, we apply the plain-error
       standard.

       Because Mr. Salas did not present these arguments in district court,

 we review only for plain error. United States v. Schneider, 704 F.3d 1287,


 1
       This was the second sentencing proceeding. In a previous appeal, we
 vacated the conviction on one other count and remanded for resentencing.
 United States v. Salas, 889 F.3d 681, 688 (10th Cir. 2018).
                                        2
Appellate Case: 20-2158   Document: 010110657146    Date Filed: 03/15/2022   Page: 3



 1293 (10th Cir. 2013). Under the plain-error standard, we can reverse only

 if Mr. Salas shows an “(1) error, (2) that is plain, which (3) affects

 substantial rights, and which (4) seriously affects the fairness, integrity, or

 public reputation of judicial proceedings.” Id.

 3.    The district court did not plainly err in granting the upward
       variance.

       Mr. Salas urges vacatur of the upward variance, contending that the

 district court based the upward variance on an erroneous factual finding—

 that employees were in the strip mall when it was firebombed. 2 For this

 contention, Mr. Salas asserts that

              the prosecutor argued that employees were in a call center next
               to the tattoo shop at the time of the firebombing and

              the district court relied on the prosecutor’s argument to grant
               the upward variance.

 Both parts of this rationale are at least debatable because of ambiguities in

 the record.

       A.      The prosecutor didn’t expressly argue that employees were
               working in the mall when it was firebombed.

       The prosecutor referred to the dangerousness of Mr. Salas’s actions,

 but didn’t expressly say that anyone was in the strip mall when it was

 firebombed. For example, in a sentencing memorandum, the prosecutor


 2
       Mr. Salas points out that the trial record contains no evidence that
 anybody was working in the mall because the arson took place at roughly
 2:00 a.m.

                                         3
Appellate Case: 20-2158   Document: 010110657146   Date Filed: 03/15/2022   Page: 4



 noted “great potential for harm based on the fact that [the tattoo parlor

 targeted for the firebombing] was next door to a call center that employed

 dozens of people,” although “no one was physically harmed at the time.”

 R. vol. 1, at 30. And at the sentencing hearing, the prosecutor made two

 pertinent statements about the danger:

        1.    Mr. Salas had “endangered everybody that was working in that
              strip mall. That strip mall had a call center in it. And thank
              God, it resulted in no loss of life, no injury.”

        2.    Mr. Salas’s behavior had constituted “reckless disregard for the
              safety of other people in this community.”

 R. vol. 3, at 9, 11.

        According to Mr. Salas, the prosecutor’s reference to the call center

 implied that employees were in the mall when it was firebombed.

 Otherwise, Mr. Salas explains, no employees would have faced any danger.

        But this isn’t the only way to interpret the prosecutor’s statements.

 These statements could suggest that the number of call center employees

 created a risk that someone might have been on duty at any given time. In

 light of that risk, the prosecutor might have meant to emphasize Mr.

 Salas’s disregard for the potential loss of life. The prosecutor pointed out

 that

             someone had been in the tattoo parlor within an hour of the
              firebombing and




                                        4
Appellate Case: 20-2158    Document: 010110657146   Date Filed: 03/15/2022   Page: 5



             at least two cars had been parked in the strip mall at the time of
              the firebombing. 3

       B.     Even if the prosecutor had argued that employees were then
              in the mall, the district court didn’t expressly rely on that
              argument.

       Even if the prosecutor had argued that employees were in the mall

 during the firebombing, that argument would matter only if the district

 court had agreed. Mr. Salas insists that the district court did agree,

 pointing to the court’s

             reference to the dangerousness of the crime and

             reliance on “the reasons stated by the Government.”

 Id. at 17. But the district court could reasonably regard the firebombing as

 particularly dangerous without relying on the actual presence of employees

 in the mall. Even though hindsight reveals that nobody had been in the

 mall at the time of the firebombing, the crime could have been particularly

 dangerous based on the potential for physical harm. 4 See pp. 4–5, above.



 3
       The prosecutor did not say that anyone was in the mall when Mr.
 Salas threw the firebomb, and the presence of cars in the parking lot
 doesn’t show that anyone was inside. But the presence of cars could have
 created a risk that individuals might be in the mall.
 4
        The government also observes that the fire would draw firefighters,
 pointing to a lieutenant’s testimony that describes the danger firefighters
 may face. But the lieutenant appeared to discuss only the general risk to
 firefighters. And he stated that “there wasn’t really anything other than
 smoke, flames, elevated heat” that were common to all types of fires. Supp.
 R. vol. 4, at 26.

                                         5
Appellate Case: 20-2158   Document: 010110657146   Date Filed: 03/15/2022   Page: 6



 So the court’s reference to dangerousness does not obviously show a belief

 that anyone was in the mall when it was firebombed. 5

       The same is true of the district court’s reliance on “the reasons stated

 by the Government.” R. vol. 3, at 17. In seeking an upward variance, the

 prosecutor asked the district court to consider “the nature and

 circumstances of the offense” under 18 U.S.C. § 3553(a)(1). In discussing

 the nature and circumstances of the offense, the prosecutor referred to

             the destructive way that Mr. Salas had started the fire,

             the economic losses from the fire,

             the potential harm to employees of the strip mall,

             the victims’ emotional and economic losses, and

             the premeditated nature of the crime.




 5
       The government argues that the district judge could not have
 interpreted the prosecutor’s statements this way, in part because the judge
 was familiar with the facts. Mr. Salas counters that more than five years
 had passed since the trial, so the district judge might have forgotten the
 details and relied on the prosecutor’s account. We have no way of knowing
 what the district judge remembered and what he didn’t.

                                        6
Appellate Case: 20-2158   Document: 010110657146     Date Filed: 03/15/2022   Page: 7



 R. vol. 1, at 30; R. vol. 3 at 9, 11. 6 The district court might have been

 adopting either some or all of these arguments. 7

       Mr. Salas argues that if the district court had not considered the

 presence of employees in the mall, the court would have imposed a lower

 sentence or considered the crime less dangerous. So Mr. Salas infers that

 the district court probably did consider the presence of employees in the

 mall. But Mr. Salas’s inference rests on speculation and doesn’t overcome

 the ambiguity in the district court’s explanation.

       C.     Because of these ambiguities, Mr. Salas did not show an
              obvious error.

       The availability of differing interpretations affects the inquiry under

 the plain-error standard because an error is “plain” only if it is “clear or

 obvious.” Puckett v. United States, 556 U.S. 129, 135 (2009); United

 States v. Massey, 663 F.3d 852, 860 n.6 (6th Cir. 2011). The alleged error



 6
       On appeal, the government also raises the potential harm to the “two
 dozen firefighters [who] responded to the scene.” Appellee’s Resp. Br. at
 13, 15. But the district court didn’t refer to this factor when granting the
 upward variance.
 7
      The presentence report does not resolve this ambiguity because it
 doesn’t discuss danger to employees. The report notes only that the offense

             involved the use of a destructive device to destroy a
              commercial place of business and

             caused substantial economic losses.

 R. vol. 2, Presentence Report at pp. 4 – 5 ¶ 7, pp. 8–9 ¶ 26.
                                        7
Appellate Case: 20-2158   Document: 010110657146   Date Filed: 03/15/2022   Page: 8



 here isn’t clear or obvious given the ambiguities in the prosecutor’s

 arguments and the district court’s rationale. See In Re Sealed Case No. 98-

 3116, 199 F.3d 488, 491 (D.C. Cir. 1999) (“To hold . . . that a record at

 worst ambiguous supports reversal is hardly consistent with plain error

 review.”); United States v. Holman, 840 F.3d 347, 355 (7th Cir. 2016)

 (stating that “any ambiguity with respect to the district court’s statements

 is debatable at most and thus does not rise to [the] level of plain error”).

 4.    The district court plainly erred by exceeding the statutory
       maximum for possessing an explosive device after a felony
       conviction.

       Mr. Salas also argues that the district court erred in imposing a 180-

 month sentence for possessing an explosive device after a felony

 conviction. 18 U.S.C. § 842(i). The statutory maximum prison term for the

 offense was 120 months. 18 U.S.C. § 844(a)(1).

       A sentence that exceeds the statutory maximum “trigger[s] per se,

 reversible, plain error.” United States v. Archuleta, 865 F.3d 1280, 1292

 (10th Cir. 2017) (quoting United States v. Gonzalez-Huerta, 403 F.3d 727,

 739 n.10 (10th Cir. 2005) (en banc)). Because the court exceeded the

 statutory maximum, the government concedes that the district court

 committed plain error in imposing the sentence for possession of an

 explosive device after a felony conviction. We accept this concession and

 agree that the district court committed plain error in sentencing Mr. Salas

 for unlawful possession of an explosive device.

                                        8
Appellate Case: 20-2158   Document: 010110657146   Date Filed: 03/15/2022   Page: 9



 5.    Conclusion

       The district court did not commit plain error in varying upward. But

 the court did plainly err by exceeding the statutory maximum for unlawful

 possession of an explosive device. We thus remand for resentencing on this

 count.

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




                                        9